DocuSign Envelope ID: 13A37137-E1DF-48F1-95C8-33A5BCC8341D
           Case
            Case19-31483-ABA
                 19-31483-ABA Doc
                               Doc7371-2
                                       FiledFiled
                                              04/17/20
                                                  04/09/20
                                                         Entered
                                                            Entered
                                                                  04/17/20
                                                                     04/09/20
                                                                           07:49:29
                                                                              12:33:13
                                                                                     Desc
                                                                                        Desc
                                                                                          Main
                                    Proposed
                                      Document  Order Page
                                                        Page
                                                           1 of
                                                              12of 2




               UNITED STATES BANKRUPTCY COURT
               DISTRICT OF NEW JERSEY
               Caption in Compliance with D.N.J. LBR 9004-1(b)               Order Filed on April 17, 2020
               Edmond M. George, Esquire                                     by Clerk
               OBERMAYER REBMANN MAXWELL & HIPPEL LLP                        U.S. Bankruptcy Court
                                                                             District of New Jersey
               1120 Route 73, Suite 420
               Mount Laurel, NJ 08054-5108
               (856) 795-3300
               Counsel to the Debtors

               In re:                                                   Case No. 19-31483-ABA

               EDWARD J. HOVATTER and KIMBERLY                          Chapter 11
               MACALUSO HOVATTER,
                                                                        Judge: Andrew B. Altenburg
                                              Debtors.




                                 ORDER AUTHORIZING RETENTION OF
                        MICHAEL J. LANGE, JR. t/a LANGE APPRAISAL CONSULTANTS
                                      AS REAL ESTATE APPRAISER

                     The relief set forth on the following pages is hereby ORDERED.




      DATED: April 17, 2020




            OMC\4846-3824-3001.v1-4/9/20                         1
DocuSign Envelope ID: 13A37137-E1DF-48F1-95C8-33A5BCC8341D
           Case
            Case19-31483-ABA
                 19-31483-ABA Doc
                               Doc7371-2
                                       FiledFiled
                                              04/17/20
                                                  04/09/20
                                                         Entered
                                                            Entered
                                                                  04/17/20
                                                                     04/09/20
                                                                           07:49:29
                                                                              12:33:13
                                                                                     Desc
                                                                                        Desc
                                                                                          Main
                                    Proposed
                                      Document  Order Page
                                                        Page
                                                           2 of
                                                              22of 2



                     Upon the Applicants’ request for authorization to retain Michael J. Lange, Jr. t/a Lange

            Appraisal Consultants as real estate appraiser to the Debtors, it is hereby ORDERED:

                     1.       The Applicants are authorized to retain the above party in the professional
                              capacity noted.
                              Address of Professional:       1201 Sheridan Boulevard
                                                             Brigantine, NJ 08203

                     2.       Compensation will be paid based on a flat rate of $700.00 for a completed
                              appraisal report, as approved by the Court upon application.


                     3.       The effective date of the retention is the date the Application was filed with
                              the Court.




            OMC\4846-3824-3001.v1-4/9/20                        2
